Case: 5:19-cv-00073-JMH-HAI Doc #: 42 Filed: 04/06/21 Page: 1 of 2 - Page ID#: 349



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON


CARROLL WASHINGTON,                     )
                                        )
      Plaintiff,                        )              Civil Case No.
                                        )            5:19-cv-73-JMH-HAI
v.                                      )
                                        )            MEMORANDUM OPINION
UNITED STATES OF AMERICA,               )                AND ORDER
                                        )
      Defendant.                        )

                                       ***

      This matter comes before the Court on the United States’

Motion to Dismiss, or in the Alternative, Motion for Summary

Judgment. [DE 37]. Following the partial dismissal of several

claims, the Court allowed Plaintiff Carroll Washington’s medical

negligence claim under the Federal Tort Claims Act (“FTCA”) to

move forward. [DE 23]. This matter was referred to United States

Magistrate Judge Hanly A. Ingram for further scrutiny, and he

has recommended granting the United States’ motion and dismissal

of the Washington’s remaining claim. [DE 41]. Although afforded

the opportunity to do so, Washington has failed to object to

Magistrate Judge Ingram’s Report and Recommendation [DE 41]. As

stated in Magistrate Judge Smith’s Report and Recommendation [DE

41], “Failure to make a timely objection consistent with [28

U.S.C. § 636(b)(1)] and rule may, and normally will, result in

waiver of further appeal to or review by the District Court and


                                        1
Case: 5:19-cv-00073-JMH-HAI Doc #: 42 Filed: 04/06/21 Page: 2 of 2 - Page ID#: 350



Court of Appeals.” [DE 41, at 8 (citing Thomas v. Arn, 474 U.S.

140, 155 (1985); United States v. Walters, 638 F.2d 947, 950

(6th Cir. 1981)]. Accordingly,

      IT IS ORDERED as follows:

      (1) United States Magistrate Judge Hanly A. Ingram’s Report

and   Recommendation      [DE   41]   is    ACCEPTED   and   ADOPTED    in   its

entirety as the Opinion of the Court;

      (2) Defendant’s Motion to Dismiss, or in the Alternative,

Motion for Summary Judgment [DE 37] is GRANTED;

      (3) This action is DISMISSED and STRICKEN from the Court’s

docket;

      (4) No certificate of appealability shall issue; and

      (5) Judgment shall be entered contemporaneously with the

present Memorandum Opinion and Order.

      This the 6th day of April, 2021.




                                        2
